     Case 3:20-cv-00852-BEN-RBB Document 14 Filed 08/21/20 PageID.118 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    HUDSON SPECIALTY INSURANCE                            Case No.: 3:20-cv-00852-BEN-RBB
      COMPANY,
12
                                           Plaintiff,       ORDER DENYING WITHOUT
13                                                          PREJUDICE DEFENDANTS’
      v.                                                    MOTION FOR STAY OF
14
                                                            PROCEEDINGS
      SCOTT HOFER, an individual; FLOR
15
      HOFER, an individual; and LEVI
                                                            [Doc. 9]
16    HOFER, a minor,
17                                      Defendants.
18
19              This matter comes before the Court on Defendants Scott Hofer, Flor Hofer, and
20   Levi Hofer’s Motion to Stay. Plaintiff Hudson Specialty Insurance Company (“HSIC”)
21   opposes the stay. For the reasons set forth below, the motion is denied without prejudice.
22         I.      Background
23              On November 14, 2019, Defendants were sued in state court (the “underlying
24   action”) by Dakota H. and Frank H., through their guardian ad litem, Lynn Hatmaker.
25   Compl., ECF No. 1, Ex. 1. The underlying action alleges negligence, negligent
26   entrustment, motor vehicle negligence, and premises liability. Id. When the accident
27   occurred, Defendant Scott Hofer was insured by HSIC through a Comprehensive
28   Personal Liability policy. Compl., ECF No. 1, ¶ 4. The Hofers tendered the defense and
                                                        1
                                                                               3:20-cv-00852-BEN-RBB
     Case 3:20-cv-00852-BEN-RBB Document 14 Filed 08/21/20 PageID.119 Page 2 of 5



 1   indemnity of the underlying action to HSIC, and thereafter HSIC began defending the
 2   Hofers in the underlying action subject to a Reservation of Rights that was sent on
 3   January 24, 2020. Id. at ¶ 14; Opp’n., ECF No. 9, Ex. 1.
 4            HSIC commenced this action on May 6, 2020, requesting declaratory relief holding
 5   it is not required to defend the Hofers in the underlying action. On May 29, 2020, the
 6   Hofers filed this motion requesting the Court stay proceedings until the underlying action
 7   is completed.
 8      II.      Legal Standard
 9            The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
10   1332, which provides federal courts with jurisdiction in cases between citizens of
11   different states where the amount in controversy exceeds $75,000.00. Under Erie R.R.
12   Co. v. Tompkins, 304 U.S. 64 (1938), a federal court sitting in diversity jurisdiction
13   applies state substantive law and federal procedural law. “The effect of a stay is simply
14   to delay the trial for some period of time. It does not affect the substantive rights and
15   duties of the litigants, and, therefore, under Erie… the question is one of federal law.”
16   Great Am. Assurance Co. v. M.S. Industrial Sheet Metal, Inc., No. SACV-11-754-JST,
17   2011 WL 13228037, at *2 (C.D. Cal. Sep. 22, 2011) (quoting Herron v. Keene Corp.,
18   751 F.2d 873, 875 (6th Cir. 1985) (per curium); see also N. River Ins. Co. v. Leffingwell
19   AG Sales Co., No. CV-F-10-2007-LJO-MJS, 2011 WL 304579, at *5 n.3 (E.D. Cal. Jan.
20   27, 2011) (applying federal law to determine whether to stay a declaratory relief action in
21   a duty to defend case).
22            Moreover, “[a] district court has inherent power to control the disposition of the
23   causes on its docket in a manner which will promote economy of time and effort for
24   itself, for counsel, and for litigants.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
25   1962). In determining whether a stay is appropriate, a federal court considers (1) “the
26   possibility damage may result from the granting of a stay,” (2) “the hardship or inequity
27   which a party may suffer in being required to go forward,” and (3) “the orderly course of
28   justice measured in terms of the simplifying or complicating of issues, proof, and
                                                     2
                                                                                3:20-cv-00852-BEN-RBB
     Case 3:20-cv-00852-BEN-RBB Document 14 Filed 08/21/20 PageID.120 Page 3 of 5



 1   questions of law which could be expected to result from a stay.” Id. (citing Landis v.
 2   North American Co., 299 U.S. 248, 254-55 (1936). The burden is on the moving party to
 3   establish a stay is appropriate. Clinton v. Jones, 520 U.S. 681, 708 (1997).
 4      III.   Discussion
 5         The Hofers argue a stay will not cause harm to HSIC, avoids putting the Hofers in
 6   the situation of having to litigate “the same factual and liability issues in two separate
 7   actions,” and “is appropriate because it will ensure consistent factual determinations.”
 8   Mot., ECF No. 9, 7-9. HSIC objects to each of these points. Opp’n., ECF No. 10. The
 9   Court addresses each factor below.
10         A. Possibility of damage resulting from a stay
11         HSIC argues a stay will cause damage by forcing it to continue defending a case in
12   which it purportedly does not owe a defense. Opp’n., ECF No. 10. There is no dispute
13   that the Hofers, in asking for this stay, will not be harmed by one.
14         Other courts in this circuit have concluded that delaying a determination of an
15   insurer’s coverage obligations does not constitute damage under the factors set forth in
16   Landis. See e.g., Safeco Ins. Co of Am. v. Nelson, 20-cv-0211-MMA-DEB, 2020 WL
17   3791675, at *4-5 (S.D. Cal. Jul. 7, 2020) and Zurich Am. Ins. Co. v. Omnicell, Inc., No.
18   18-CV-05345-LHK, 2019 WL 570760 (N.D. Cal. Feb. 12, 2019). These courts reasoned
19   that because the duty to defend is both an obligation of insurers and a “cost of doing
20   business,” a stay in these circumstances does not equate to damage. The Court finds this
21   reasoning persuasive and adopts it here. HSIC does not allege other harm that will result
22   from a stay. Accordingly, this factor weighs in favor of granting the requested stay.
23         B. Hardship or inequity a party may suffer
24         The Court must next consider “the hardship or inequity which a party may suffer in
25   being required to go forward.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir.
26   2005) (citing Landis, 299 U.S. at 254). The Hofers argue that without a stay, they will be
27   “in the position of having to simultaneously litigate the same factual and liability issues
28   in two separate actions.” Mot., ECF No. 9, 7. HSIC avers, arguing the cases involve
                                                   3
                                                                               3:20-cv-00852-BEN-RBB
     Case 3:20-cv-00852-BEN-RBB Document 14 Filed 08/21/20 PageID.121 Page 4 of 5



 1   independent issues and that “the objection of a ‘two-front war’ is insufficient to justify a
 2   stay.” Opp’n., ECF No. 10, 6-9.
 3         “[B]eing required to defend a suit, without more, does not constitute a ‘clear case
 4   of hardship or inequity’ within the meaning of Landis.” Lockyer, 398 F.3d at 1112.
 5   While the court in Nelson found the coverage dispute at issue there was complex and
 6   involved multiple underlying state actions, that is not the case here. Instead, this case
 7   presents the distinguishable “less complicated insurance dispute over a single insurance
 8   policy and the applicability of a single exclusion.” Nelson, 2020 WL 3791675, at *5
 9   (citing Great Am. Assurance Co., 2011 WL 13228037, at *2). Because the two cases
10   here involve different issues and do not present the same complexity at issue in Nelson,
11   the Court finds the Hofers have failed to demonstrate sufficient hardship for proceeding
12   in this case. This factor counsels against a stay.
13         C. The orderly course of justice
14         The final factor the Court must weigh is “the orderly course of justice measured in
15   terms of the simplifying or complicating of issues, proof, and questions of law which
16   could be expected to result from a stay.” Lockyer, 398 F.3d at 1110 (quoting CMAX, 300
17   F.2d at 268). The Hofers contend that there are numerous factual issues this Court will
18   be required to determine if this case proceeds, and that judicial economy would be best
19   served by awaiting resolution of those issues in the underlying action. Mot., ECF No. 9,
20   8; Reply, ECF No. 11, 5-6. HSIC argues the “question of whether or not HSIC has a duty
21   to defend and indemnify can be determined now as a matter of law.” Opp’n., ECF No.
22   10, 9. Either party may be correct, but the result is that a stay is not appropriate now. See
23   Sentry Ins. A Mut. Co. v. Provide Commerce, Inc., No. 14-cv-2868-BAS-WVG, 2016
24   WL 1241553, at *6 (S.D. Cal. Mar. 30, 2016) (declining to issue a stay but doing so
25   without prejudice to allow discovery to proceed where a summary judgment motion may
26   later be appropriate on limited grounds).
27         HSIC’s Reservation of Rights, spanning some fifteen pages, boils down to whether
28   one exclusion operates to preclude coverage. Opp’n., ECF No. 9, Ex. 1. The Hofers
                                                   4
                                                                               3:20-cv-00852-BEN-RBB
     Case 3:20-cv-00852-BEN-RBB Document 14 Filed 08/21/20 PageID.122 Page 5 of 5



 1   nonetheless argue that this relatively straightforward question may be subject to
 2   significant factual disputes. The prudent course of action, promoting both judicial
 3   economy and the efficient resolution of cases, is therefore to proceed with discovery.
 4   Accordingly, this factor weighs against a stay.
 5      IV.   Conclusion
 6         Considering the foregoing factors, the Court finds Defendants have not met their
 7   burden of proving a stay is warranted at this time. The joint motion is hereby DENIED
 8   without prejudice.
 9         IT IS SO ORDERED.
10
11   Date: August 21, 2020                        __________________________________
                                                  HON. ROGER T. BENITEZ
12
                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                                                                             3:20-cv-00852-BEN-RBB
